tax_exempt_and_government_entities_division release number release date date date department of the treasury internal_revenue_service commerce street ms dal dallas tx 501-dollar_figure person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_5 c of the internal_revenue_code the code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective december our adverse determination was made for the following reason s you failed to meet the requirements of sec_501 c and sec_1 c -1 d in that you failed to establish that you are operating for an exempt_purpose furthermore you have ceased operations you have agreed to this final_determination of revocation by signing form_6018 consent to proposed action sec_7428 on october contributions to your organization are no longer deductible under sec_170 of the intemal revenue code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory - judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours f he netle if bs wuna go nanette m downing acting director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through norma channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a rameriz enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit explanations of items form 886-a rev january name of taxpayer tax identification_number year period ended ein 20xx org legend org - organization name co-2 -- g companies ein -- ein xx - date state - state cco- issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org is a state not-for-profit corporation incorporated on june 20xx the stated purpose of the corporation is to be organization exclusively for religious education and charitable purposes within the meaning of sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code on april 20xx org applied for recognition as a tax-exempt_organization described in sec_501 on form_1023 on october 20xx based on the information that org provided in its application_for exemption and on the assumption that they would operate in the manner represented in its application org was recognized as a tax-exempt_organization described in sec_501 the organization was exempted for the summer camp portion of the day care center called co-14 in the summer of 20xx org co-1 started a summer camp program for disabled kids the organization only operated one year under org the organization ceased the summer camp at the end of 20xx and on february 20xx co-1 applied for examption under the name of co-2 exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization file the form_990 for the tax period ending december 20xx exempt_organization failed to provide the internal revenue with correspondence or file the forms for the tax period ending december 20xx law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number year period ended ein 20xx sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shail be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organizatici previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit org name of taxpayer tax identification_number ein year period ended 20xx the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position taxpayer was contacted to explain the out come of the exam and to offer a managerial conference but there was no response from the taxpayer conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
